DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered but they are not persuasive.  Applicant’s arguments are summarized as:
Prior art of record (Horie) does not teach “the first length, the second length, the third length, and the fourth length are the same” (Remarks pages 6-9).
In response to the argument, Examiner respectfully traverse. It appears that the applicant is not interpreting the previous office action as intended by the examiner.  Breakstone/Pub, in page 12 discloses the second length (P8, P9), the third length (E1, E2), and the fourth length (S2, S3) are the same to enable the connector to provide a PCle communications interface that connects the storage device and a computer device (page 12, “3rd” position in “Mating” column). Breakstone/Pub does not disclose wherein the first length (which is a interface detection pin) and the second length (which is a power supply pin) are the same. In the same field of art (peripheral interface), Horie discloses a system includes an electronic apparatus and an extension device detachable from and attachable to the apparatus (abstract). In one embodiment, Horie discloses a detecting pin of a connector (dock detection pin PKD) and a power supply pin (TKP) are substantially the same in length (fig. 8, par 85). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Breakstone/Pub and Horie by configuring the first length, the second length, the third length, and the fourth length to be the same. The motivation is to improve the reliability of the system (par. 85).
Therefore, the rejections are sustained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breakstone in view of Publication and further in view of Horie.
As to claim 1, Breakstone discloses a connector (fig. 1 main connector 115) comprising:
	a first pin of a NVMe storage device comprising a first length (fig. 3 shows multiple pins of connector 115 with its length);
	a second pin of a NVMe storage device comprising a second length (fig. 3 shows the pins of connector 115 with its length);
	a third pin of a NVMe storage device comprising a third length (fig. 3 shows the pins of connector 115 with its length); and
	a fourth pin of a NVMe storage device comprising a fourth length (fig. 3 shows the pins of connector 115 with its length),
	wherein the first length, the second length, the third length, and the fourth length to enable the connector to provide a PCle communications interface (par. 26 “U.2 type connector that carries PCIe signaling”) that connects the NVMe storage device and a computer device (par. 126 “when connected to a cable or host system via U.2 connector 1215, such as a motherboard or daughterboard of a computer or server”).
	Breakstone does not disclose other features in claim 1 (instead disclosing NVMe connector as a PCIe express connector).  In the same field of art (storage interface), Pub discloses the specification which defines the electrical and mechanical requirements for a PCIe express connection to the existing standard disk drive from factors (page 6 overview). In one embodiment, Pub discloses a connector that includes:
a first pin (fig. 5, P4) comprising a first length (fig. 12) and configured to indicate an in-service signal of a storage device (page 14);
	a second pin (P8, P9, P14, P15) comprising a second length (fig. 12) and configured to indicate a power supply signal of the storage device (“5V” or “12V”);
	a third pin (E1, E2, E7, E8) comprising a third length (fig. 12) and configured to indicate a clock signal of the storage device (“RefClk”); and
	a fourth pin comprising a fourth length (fig. 12) and configured to indicate a Peripheral Component Interconnect Express (PCIe) port signal of the storage device (S2, S3,…E10, E11),
wherein the second length (P8, P9), the third length (E1, E2), and the fourth length (S2, S3) are the same to enable the connector to provide a PCle communications interface that connects the storage device and a computer device (page 12, “3rd” position in Mating column).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Breakstone and Pub in order to standardize the system, to improve the compatibility of the system (page 6 “Goals”).
Breakstone/Pub does not disclose wherein the first pin (which is a interface detection pin) and the second pin (which is a power supply pin) are the same. In the same field of art (peripheral interface), Horie discloses a system includes an electronic apparatus and an extension device detachable from and attachable to the apparatus (abstract). In one embodiment, Horie discloses a detecting pin of a connector (dock detection pin PKD) and a power supply pin (TKP) are substantially the same in length (fig. 8, par 85). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Breakstone/Pub and Horie by comprising the preset condition that the first length, the second length, the third length, and the fourth length are the same. The motivation is to improve the reliability of the system (par. 85).
As to claim 4, Breakstone/Pub/Horie discloses the connector of claim 1, further comprising a boss, wherein the boss is a limiting structure of the connector, and wherein the connector is a male connector (Pub, fig. 8 “plug”).
As to claim 5, Breakstone/Pub/Horie discloses the connector of claim 4, wherein the first length is 4.55 millimeters (mm) + 0.08 mm (Pub, fig. 10-11, 4.9±0.08 – 0.35).
As to claim 6, Breakstone/Pub/Horie discloses the connector of claim 1, further comprising: 
a groove that is a limiting structure of the connector (fig. 8); and 
a slot comprising a side edge (fig. 8), 
wherein the connector is a female connector (fig. 18), and 
wherein a distance between the first pin and the side edge is 1.90 millimeters (mm) + 0.15 mm (Pub, fig. 18, 19).
	As to claim 7, Breakstone/Pub/Horie discloses the connector of claim 1, further comprising: 
a first face comprising a first end and a second end (Pub, fig. 12 left edge and right edge); 
a first edge pin located at the first end (fig 8 S1); and 
a second edge pin located at the second end (P13), 
wherein a first distance between the first pin and the first edge pin is 17.87 millimeters (mm) (fig. 12. Note: The first pin is located on the left from the center line), and 
wherein a second distance between the first pin and the second edge pin is 13.97 mm (fig. 12. Note: The first pin is located on the left from the center line).
As to claims 8, 11-13, all the same elements of claims 1, 4-6 are listed, but in a storage device (Breakstone, fig. 1).  Therefore, the supporting rationale of the rejection to claims 1, 4-6 applies equally as well to claims 8, 11-13.
As to claims 14, 17-20, all the same elements of claims 1, 4-7 are listed, but in a computer device (Breakstone, par. 26 “a host system”).  Therefore, the supporting rationale of the rejection to claims 1, 4-7 applies equally as well to claims 14, 17-20.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184